
	
		II
		Calendar No. 545
		110th CONGRESS
		1st Session
		S. 2461
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. DeMint introduced
			 the following bill; which was read the first time
		
		
			December 13, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize the transfer of certain earmarked funds to
		  accounts for operations and activities in Iraq and
		  Afghanistan.
	
	
		1.Authority to transfer certain
			 earmarked funds to accounts for operations and activities in Iraq or
			 Afghanistan
			(a)AuthorityNotwithstanding
			 any other provision of law, the Secretary of Defense may transfer the amount of
			 any congressionally directed spending item in or in connection with the
			 Department of Defense Appropriations Act, 2008 (division A of Public Law
			 110–116) to one or more of the accounts specified in subsection (b) for
			 purposes of operations and activities in Iraq or Afghanistan.
			(b)Covered
			 accountsThe accounts specified in this subsection are the
			 accounts as follows:
				(1)The accounts of
			 the Department of Defense.
				(2)The accounts of
			 the Department of State.
				(3)The accounts of
			 the United States Agency for International Development.
				(4)The account of
			 any other department or agency of the United States Government conducting
			 operations or activities in Iraq or Afghanistan, but only for the purpose of
			 funding such operations or activities.
				(c)Effect of
			 transfer
				(1)Merger with
			 account to which transferredAny amount transferred under
			 subsection (a) to an account specified in subsection (b) shall be merged with
			 amounts in such account that are available for operations or activities in Iraq
			 or Afghanistan, and shall available for the same purposes, and subject to the
			 same conditions and limitations, as amounts in such account that are available
			 for operations or activities in Iraq or Afghanistan.
				(2)Effect on
			 accountsA transfer of an amount under subsection (a) to an
			 account specified in subsection (b) shall be deemed to increase the amount
			 provided for such account by an amount equal to the amount transferred.
				(3)Termination of
			 congressional directed spending itemUpon the transfer under
			 subsection (a) of the amount of a congressionally directed spending item, the
			 budget authority, credit authority, or other spending authority for such item
			 in the amount as so directed shall have no further force or effect.
				(d)Congressionally
			 directed spending item definedIn this section, the term
			 congressionally directed spending item means a provision or report
			 language included primarily at the request of a Member of Congress providing,
			 authorizing, or recommending a specific amount of discretionary budget
			 authority, credit authority, or other spending authority for a contract, loan,
			 loan guarantee, grant, loan authority, or other expenditure with or to an
			 entity, or targeted to a specific State, locality, or Congressional district
			 other than through a statutory or administrative formula-driven or competitive
			 award process.
			
	
		December 13, 2007
		Read the second time and placed on the
		  calendar
	
